PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov
                                                                                                           
In re Application of
Conrad, et al.
Application No.  16/598,937
Filed:   October 10, 2019
Attorney Docket No.  AME011_C1
:
:
:   DECISION ON PETTION
:    
:


This is a decision on the “Petition under 37 CFR 1.78(e) to Accept an Unintentionally Delayed Claim under 35 U.S.C. 120” filed on March 24, 2021, which is being treated as a petition under 37 CFR 1.78(c) and (e) to accept an unintentionally delayed claim for the benefit of priority to the prior-filed applications set forth in the corrected Application Data Sheet filed on March 24, 2021. This is also a decision on the petition under 37 CFR 1.182 requesting expedited consideration of the petition under 37 CFR 1.178(c) and (e).

The petition under 37 CFR 1.182 is GRANTED.

The petition under 37 CFR 1.78(c) and (e) is DISMISSED.

A petition for acceptance of a claim for late priority under 37 CFR 1.78(c) and (e) is only applicable to those applications filed on, or after, November 29, 2000.  Further, the petition is appropriate only after the expiration of the period specified in 37 CFR 1.78(d).  In addition, the petition under 37 CFR 1.78(c) and (e) must be accompanied by:

the references required by 35 U.S.C. § 119 and 35 U.S.C § 120 and paragraph 37 CFR 1.78(a) and (d) to the prior-filed applications, unless previously submitted;

the surcharge set forth in § 1.17(m), and

a statement that the entire delay between the date the claim was due under 
37 CFR 1.78(a)(4) and 37 CFR 1.78(d)(3) and the date the benefit claim was filed was unintentional. The Director may require additional information where there is a 
question whether the delay was unintentional.

The instant nonprovisional application was filed after November 29, 2000, and the claim herein for the benefit of priority to the prior-filed application is submitted after the expiration of the period specified in 37 CFR 1.78(a)(4) and 37 CFR 1.78(d)(3).


The petition does not, however, comply with items (1) and (3) above.

As to item (1), 37 CFR 1.78 requires that any nonprovisional application claiming the benefit of one or more prior-filed copending nonprovisional applications or provisional applications must contain or be amended to contain references to each such prior-filed application, identifying it by application number (consisting of the series code and serial number) and indicating the relationship of the applications.  If the later filed application is a non-provisional application, the reference required by this paragraph must be included in an application data sheet (ADS).1  A corrected ADS was filed on March 24, 2021.  As to the corrected ADS, it is noted that 37 CFR 1.76(c)(2), states:

(2) An application data sheet providing corrected or updated information may include all of the sections listed in paragraph (b) of this section or only those sections containing changed or updated information. The application data sheet must include the section headings listed in paragraph (b) of this section for each section included in the application data sheet, and must identify the information that is being changed, with underlining for insertions, and strike-through or brackets for text removed, except that identification of information being changed is not required for an application data sheet included with an initial submission under 35 U.S.C. 371 .

It is further noted that Section 601.05(a)(II) of the Manual of Patent Examining Procedure (MPEP) provides, in pertinent part, that:

37 CFR 1.76(c) provides the procedure for correcting and updating not only an application data sheet (ADS), but also information otherwise of record (e.g., information provided on the most recent filing receipt). Any ADS filed after the filing date of the application is considered a corrected (or updated) ADS even if an ADS was not previously submitted. Such a corrected ADS must identify the information that is being changed with underlining for insertions and strike-through or brackets for text removed, except that identification of information being changed is not required for an ADS included with an initial submission under 35 U.S.C. 371. In general, the identification of the information being changed should be made relative to the most recent filing receipt.

A review of the application file history reveals that the application, as filed on October 10, 2019, was accompanied by an Application Data Sheet that cited domestic benefit claims as:

16598937 filed 10/10/2019 and having 1 RCE-type filing thereinis a continuation of 16112660, filed 08/25/2018 ,now U.S. Patent #10470356 16112660 is a continuation in part of 16107374, filed 08/21/2018 ,now U.S. Patent #10251337 16107374 is a division of 15190562, filed 06/23/2016 and having 2 RCE-type filings therein16112660 is a continuation in part of 15981289, filed 05/16/2018 ,now U.S. Patent #10694655 15981289 Claims Priority from Provisional Application 62508145, filed 05/18/2017 15981289 is a continuation in part of 15614547, filed 06/05/2017 ,now U.S. Patent #10517206 15614547 is a continuation in part of 14521908, filed 10/23/2014 ,now U.S. Patent #9820431 and having 1 RCE-type filing therein14521908 is a continuation in part of 14468973, filed 08/26/2014 ,now abandoned 14521908 Claims Priority from Provisional Application 61870667, filed 08/27/2013 14521908 Claims Priority from Provisional Application 61895803, filed 10/25/2013 15614547 Claims Priority from Provisional Application 62346377, filed 06/06/2016 16112660 is a continuation in part of 15816792, filed 11/17/2017 ,now U.S. Patent #10440878 15816792 is a continuation of 14521908, filed 10/23/2014 ,now U.S. Patent #9820431 and having 1 RCE-type filing therein14521908 is a continuation in part of 14468973, filed 08/26/2014 ,now abandoned 14468973 Claims Priority from Provisional Application 61870667, filed 08/27/2013 14521908 Claims Priority from Provisional Application 61895803, filed 10/25/2013 14521908 Claims Priority from Provisional Application 62048628, filed 09/10/2014 16112660 is a continuation in part of 15614547, filed 06/05/2017 ,now U.S. Patent #10517206 15614547 is a continuation in part of 14521908, filed 10/23/2014 ,now U.S. Patent #9820431 and having 1 RCE-type filing therein14521908 is a continuation in part of 14468973, filed 08/26/2014 ,now abandoned 16112660 is a continuation in part of 15208605, filed 07/13/2016 ,now U.S. Patent #10058023 and having 1 RCE-type filing therein

Such is memorialized on the Filing Receipt mailed on October 29, 2019.

Though a corrected ADS was filed on October 31, 2019, indicating correction to the domestic benefit data, the request was not entered as it was not compliant with 37 CFR 1.76(c). 

The corrected ADS filed on March 24, 2021, attempts to delete the priority claim of 16/107,374 to 15/190,562 and add a priority claim 16/107,374 to 15/190,652. The corrected ADS further seeks to add a priority claim of 15/190,652 to 62/188,555.  

It is noted that, pursuant to 37 CFR 1.78, for all application filed after September 16, 2012, a priority claim, including additions and deletions to the priority claim, must be set forth in an ADS.  The corrected ADS must set forth the priority data as it currently reflected on the last Filing Receipt issued.  Relative to the last filing receipt, all of the new priority data must be underlined and all priority data included on the filing receipt that is to be removed must be stricken.  As such, the claim “16/107,374 is a division of  15/190,562” must be reflected on the corrected ADS and stricken entirely. Further, the claim “16/107,374  is a division of 15/190,652” must be reflected on the corrected ADS and entirely underlined. Additionally, the claim 


The petition under 37 CFR 1.78(c) and (e) cannot be granted at this juncture as the corrected ADS filed on March 24, 2021 is not compliant with 37 CFR 1.76(c)(2) as to the addition and deletion of priority data that is listed on the last Filing Receipt but either not marked up or accounted for on the corrected ADS filed on March 24, 2021.

Any renewed petition under 37 CFR 1.78 that may be filed must be accompanied by a corrected ADS that is compliant with 37 CFR 1.76(c)(2), specifically that reflects underlining and strike-throughs of all data that is being added and removed relative to the last filing receipt. More specifically, the corrected ADS is required to list the priority data as reflected on the latest Filing Receipt, strike through all data that is to be removed, and list and underline all priority data that is to be added and that is considered new data to the application relative to the latest Filing Receipt.  

As to item (3) above, it is noted that a grantable petition under 37 CFR 1.78(c) requires a statement that the entire delay between the date the benefit claim was due under paragraph (a)(4) of this section and the date the benefit claim was filed was unintentional. While the petition makes a statement of unintentional delay under 37 CFR 1.78(e), the petition fails to make a statement of unintentional delay under 37 CFR 1.78(c). The renewed petition must include a statement under 37 CFR 1.78(c)(3) that the entire delay between the date the benefit claim was due under paragraph (a)(4) of this section and the date the benefit claim was filed was unintentional. 

No additional fee under 37 CFR 1.17(m) is required to accompany the renewed petition. Further, applicant need not file another petition under 37 CFR 1.182 to expedite consideration of the renewed petition as the renewed petition under 37 CFR 1.78(c) and (e) must be considered by the undersigned in short order once it is filed.

Further correspondence with respect to this matter should be addressed as follows:


By mail:		Mail Stop PETITIONS
			Commissioner for Patents
Post Office Box 1450			
			Alexandria, VA 22313-1450

By fax:			(571) 273-8300
			ATTN: Office of Petitions

Or via EFS-WEB

Any questions concerning this decision may be directed to the undersigned at (571) 272-3222.  

/KENYA A THORNTON MCLAUGHLIN/Attorney Advisor, OPET                                                                                                                                                                                                        


    
        
            
        
            
    

    
        1 Any petition under 37 CFR 1.78 must be accompanied by a corrected ADS in compliance with 37 CFR 1.76(c) (for applications filed on or after September 16, 2012), or by an amendment to the specification or a supplemental ADS in compliance with pre-AIA  37 CFR 1.76(c) (for applications filed prior to September 16, 2012) unless the proper reference was previously submitted. See MPEP 211.02(a).